         Case 1:19-cv-07178-SLC Document 60 Filed 08/19/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DAVID VALENCIA,

                              Plaintiff,

       -v-
                                                      CIVIL ACTION NO.: 19 Civ. 07178 (SLC)

                                                              SETTLEMENT APPROVAL
GAMMA THOMPSON CORP. d/b/a “BLUE HAVEN
WEST,” EPSILON 493 CORP. d/b/a “BLUE HAVEN
EAST,” ALPHA 129 REST. LLC d/b/a “LUCKY JACKS,”
BETA CLINTON CORP. d/b/a “DONNYBROOK,”
DELTA 510 CORP. d/b/a “11TH STREET BAR,” ZETA
383 CORP. d/b/a “MY FRIEND DUKE,” MEGHAN
JOYE, and DIARMUID JOYE,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       The parties in this wage-and-hour case under the Fair Labor Standards Act (“FLSA”) have

consented to my jurisdiction under 28 U.S.C. 636(c) and Fed. R. Civ. P. 73 for purposes of

reviewing their proposed settlement (ECF No. 57). The parties have now submitted a joint letter

in support of settlement (the “Fairness Submission”) (ECF No. 54) and proposed settlement

agreement (the “Agreement”) (ECF No. 54-1) for approval under Cheeks v. Freeport Pancake

House, Inc., 796 F.3d 199 (2d Cir. 2015).

       Courts generally recognize a “strong presumption in favor of finding a settlement fair” in

FLSA cases like this one, as courts are “not in as good a position as the parties to determine the

reasonableness of a FLSA settlement.” Souza v. 65 St. Marks Bistro, No. 15 Civ. 327 (JLC), 2015

WL 7271747, at *4 (S.D.N.Y. Nov. 6, 2015) (internal citation omitted). In addition, should the

settlement not be consummated, certain of the Defendants may face difficult financial

circumstances exacerbated by the financial downturn resulting from the COVID-19 Pandemic.
           Case 1:19-cv-07178-SLC Document 60 Filed 08/19/20 Page 2 of 2


These circumstances, therefore, also “militate[] in favor of finding a settlement reasonable.”

Lliguichuzhca v. Cinema 60, LLC, 948 F. Supp. 2d 362, 365 (S.D.N.Y. 2013); see also Hart v. RCI

Hosp. Holdings, Inc., No. 09 Civ. 3043 (PAE), 2015 WL 5577713, at *10 (S.D.N.Y. Sept. 22, 2015)

(explaining that significant “risk that plaintiffs would not be able to collect, or fully collect, on a

judgment” supported approval of the settlement agreement, which “[g]uarantee[d] recovery

from the other two defendants in the event that [one] prove[d] unable to pay the entire

settlement amount”).

         Having carefully reviewed the Fairness Submission, the Agreement, and the

accompanying exhibits, the Court finds that all of the terms of the proposed settlement, including

the allocation of attorneys’ fees and costs, appear to be fair and reasonable under the totality of

the circumstances and in light of the factors enumerated in Wolinsky v. Scholastic Inc., 900 F.

Supp. 2d 332, 335 (S.D.N.Y. 2012). Accordingly, the Court approves the settlement.

         This action is dismissed with prejudice and without costs except as may be stated in the

settlement agreement. The Court will retain jurisdiction to enforce the settlement agreement.

Any pending motions are moot. The Clerk of Court is respectfully directed to close this case.


Dated:          New York, New York
                August 19, 2020

                                                       SO ORDERED

                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge




                                                  2
